IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009
                                     No. 08-60912
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GANGHUI WU,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 125 277


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Ganghui Wu, a native and citizen of China, petitions this court for a
review of a decision of the Board of Immigration Appeals (BIA) dismissing his
appeal of an order of an Immigration Judge (IJ) that denied his application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). The IJ denied Wu’s application after finding that Wu was not a
credible witness. Alternatively, the IJ ruled that even if Wu’s testimony had
been credible, Wu had not demonstrated eligibility for relief. The BIA upheld

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60912

the IJ’s adverse credibility determination and affirmed the IJ’s decision ordering
Wu’s removal.
      Wu argues that the IJ erred in finding that he was not a credible witness.
He argues that his use of fraudulent documents to get to this country did not
impute a lack of credibility to him and that the IJ’s finding that he had used
fraudulent documents was insufficient to find him not credible under the totality
of the circumstances. He likewise argues that discrepancies between his asylum
application and the record of his initial interview with Border Patrol agents
should not be deemed to indicate a lack of credibility because there is no
verbatim transcript of that interview.
      Because Wu filed his application for relief in 2006, this case is governed
by the standards set forth in the REAL ID Act for evaluating witness credibility
in asylum and withholding of removal cases. See 8 U.S.C. § 1158(b)(1)(B)(ii),
(iii); REAL ID Act § 101, Pub. L. 109-13, 119 Stat. 231, 302-05 (codified as
amended at 8 U.S.C. § 1158(b) (2005)). “[I]t is the factfinder’s duty to make
determinations based on the credibility of the witnesses,” and “[w]e cannot
substitute our judgment for that of the BIA or IJ with respect to . . . factual
findings based on credibility determinations.” Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994).   A credibility finding is a finding of fact that is reviewed for
substantial evidence. See Vidal v. Gonzales, 491 F.3d 250, 254 (5th Cir. 2007).
Under substantial evidence review, we may not reverse a finding unless the
evidence compels it. INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).
      At his hearing before the IJ, Wu first stated that he had no knowledge of
the details of the arrangement his parents made with the person who smuggled
him to this country. Later in that same hearing, Wu was able to state the price
that his parents paid for him to be smuggled. The IJ noted that Wu’s physical
demeanor during questioning on this topic indicated a lack of credibility. Wu
also stated that he had left China because he was being persecuted due to his
practice of the Christian religion. He testified that in order to get to church in

                                         2
                                  No. 08-60912

this country, he rode a live rail and a church member would pick him up.
Explaining, however, that getting to church was inconvenient, Wu admitted that
he rarely attends church in this country. Wu also candidly admitted that a
friend in China had told him that there were job opportunities in this country
and that it was prearranged that he would come to this country and work for his
uncle’s friend. Further, Wu stated that his uncle’s friend told Wu that if he
applied for asylum, he would be able to get a work permit. Considering the
totality of the circumstances, the evidence in this case does not compel reversal
of the IJ’s adverse credibility determination. See Elias-Zacarias, 502 U.S. at
483-84; see also 8 U.S.C. § 1158(b)(1)(B)(iii) (specifying criteria for BIA’s
credibility determination). The denial of relief in this case was based on the
factual finding that Wu failed to provide a plausible claim, and the adverse
credibility determination was supported by substantial evidence. We may not
substitute our judgment for that of the BIA. Chun, 40 F.3d at 78.
      We note Wu’s legal argument that the IJ erred in denying his claims for
relief based on his failure to present sufficient corroboration. Because the IJ
found that Wu’s testimony was not credible, his uncorroborated testimony was
insufficient to sustain his burden of proof. See 8 U.S.C. § 1158(b)(1)(B)(i), (ii).
Because the IJ’s adverse credibility determination is supported by substantial
evidence, we need not address Wu’s argument challenging the IJ’s alternative
finding that he was not entitled to relief because he had not shown that he faces
persecution elsewhere in China. Finally, by failing to raise in his petition for
review any argument challenging the denial of his request for relief under the
CAT, Wu has abandoned that claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).
      The petition for review is DENIED.




                                        3